Title: To John Adams from John Jay, 14 February 1788
From: Jay, John
To: Adams, John


          
            Dear Sir
            New York 14th Feb. 1788
          
          As this Letter will go by the way of Ireland, and may be exposed to accidents in the Course of its Route, I decline entering into Particulars; but as the long Recess of Congress who are now again convened, makes it necessary that the enclosed Letters of Recall should be transmitted without Delay, I think it best to send one set by this Conveyance, & to forward Duplicates by another vessel which will sail about the last of the month for Bristol— Your Letters by the Packet are come to Hand, and shall be particularly noticed in my next which will go under cover to a Friend, with Directions to him what to do with it in Case you should have left England before its arrival— Massachusets has adopted the proposed Constitution by a Majority of 19—
          I am Dr Sir with great Truth / Your Friend & Servt
          
            John Jay—
          
        